Exhibit 10.2
Rhino Off-Road Industries and
Arizona Emergency Products
Sign Deal
Worth Minimum of $9 Million
Revolutionary RTV to be Unveiled at SEMA Show


HENDERSON, NV – October 30, 2007 – Rhino Outdoor International, Inc.  (RHOI.PK),
which operates outdoor activity based businesses, including wholly owned
subsidiary Rhino Off-Road Industries, Inc. (Rhino), announced today that it has
executed an Exclusive Distributorship, Manufacturing and Supply Agreement for
the USA and Canada with Arizona Emergency Products, Inc., (AEP), an Arizona
corporation, and Rapid Response Vehicles, L.L.C., (RRV), an Arizona limited
liability company, which are both owned by Michael Chamberlain.  AEP/ RRV and
Rhino have entered into the agreement to manufacture a unique version of its 131
inch wheel base Rapid Response RTV (RR/RTV) specifically and exclusively for
AEP/RRV.   The RR/RTV is designed to meet the unique challenges of
AEP’s customers in the first response, search and rescue theater of operations.


The agreement calls for RRV to purchase a minimum of 10 RR/RTVs from Rhino
during the initial 12 month term and each subsequent one-year term the
minimum number of units doubles to reach 160 RR/RTV’s by 2012.  The basic
minimum value of this agreement will be approximately $9 Million over the
initial term and successive renewal term.  The agreement provides for AEP and
RRV to expand their territory on a first rights basis to foreign countries where
governmental RRV sales may be available.


The “Rapid Response” Rough Terrain Vehicle (RR/RTV™) is based on the Rhino
Off-Road Industries RTV platform used to create the innovative, off-road vehicle
the company has been delivering to off-road enthusiasts over the past two
years.  The companies are a great fit with AEP converting the base vehicle into
a search and rescue, emergency response tool to be utilized by police, fire and
other government organizations.


Stock RRV’s will be delivered to AEP’s factory in Arizona where they will be
outfitted with custom accessories to support first response activities in
off-highway terrains that are currently inaccessible to most other
vehicles.   AEP is responsible for distribution of the upfit vehicles to all
government agencies, police, fire and first response organizations in the US and
Canada.  Design features for the 4-seat, 131 inch version allow for additional
passengers and equipment, expanded battery capacity to support communications,
lighting and video capture equipment while creating space for emergency
equipment accessories such as winches, tool boxes, medical equipment and
poly-tanks for fire retardants.  The design team is particularly proud of the
anti-fatigue features designed into this vehicle.   Testing of the first
prototype was completed this month with the RR/RTV scoring high marks with AEP
and some of their customers.


“The Rhino Off-Road RTV is unlike any other vehicle now in use by the emergency
response industry,” stated Mike Chamberlain, owner of Arizona Emergency
Products.  “It’s designed to go anywhere – and when outfitted to meet the needs
of firefighters, police, border patrol, and others – it will allow for rapid
response access and patrol of areas previously inaccessible by vehicles with
comparable capacity for equipment and passengers.”     AEP has field-tested the
Rhino Off-Road RTV with law enforcement agencies in the rugged, desert terrain
in southern Arizona over the last eight weeks and has received strong
endorsements.


“We have capitalized on the design investment of the Rhino Off-Road RTV that cut
its teeth in the recreational and competitive off-road environment,” stated
Howard Pearl, CEO & President of ROI.  “We created the RTV to go just about
anywhere.  With the engineering changes required by AEP to the RTV we have
mutually created a vehicle that can have a significant impact on the response
capabilities of many police and fire organizations.  The vehicle is also suited
for trail and perimeter patrol in atypical, off-highway environments.  We are
proud to have been chosen to design and provide a product to AEP and their
important market.”
(photo:  Rhino RR/RTV4 to be unveiled at 2007 SEMA Show)


About Arizona Emergency Products


Arizona Emergency Products is the largest outfitter of emergency and first
response vehicles in southwest US.   The company strives to provide customers
with leading edge technologies for the best protection possible for police, fire
and government agencies involved in first response activities.  The company is
based in Phoenix, Arizona with additional facilities in New Mexico and
California.  For more information, visit www.ArizonaEmergencyProducts.com.


About Rhino Off-Road Industries
 
Rhino Off-Road Industries is the manufacturer of the innovative Rhino Off-Road
Rough Terrain Vehicle (RTV).   The RTV was designed for active, outdoor oriented
families and individuals wanting to experience off-road adventure in virtually
any off-road terrain.   The Rhino RTV has added a new dimension to wilderness
adventure tours and created a new category in the growing off-road rental
industry.    The dependable and affordable Rhino Off-Road RTV is manufactured in
Henderson, NV.   For more information please visit the ROI website at
www.Rhino-Offroad.com.
 


Cautionary Statement for the Purpose of the Safe Harbor Provisions of the
Private Securities Litigation Reform Act of 1995: Forward-looking statements in
this news release are made under the safe harbor provisions of the Private
Securities Litigation Reform Act of 1995. Certain important factors could cause
results to differ materially from those anticipated by the forward-looking
statements, including the impact of changed economic or business conditions, the
impact of competition, the success of existing and new product releases, the
management of our growth, other risk factors inherent in the outdoor recreation,
internet, and media industries and other factors discussed from time to time in
reports filed by the company with the Securities and Exchange Commission.






Contacts:


Redwood Consultants, LLC
Jens Dalsgaard
415-884-0348
InvestorInfo@RedwoodConsultants.com


Taylor Capitol, Inc.
Stephen Taylor
973-351-3868
Stephtayl9@aol.com
Arizona Emergency Products
Mike Chamberlain, President
602-453-9111
Mikec@ArizonaEmergencyProducts.com





